DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 48, 61-62, 64, 70, 74-75, and 78-79 are canceled.
Claims 1-45, 49-55, 67-68, and 71 are withdrawn.
Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 is being considered by the examiner.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter raised by the first new matter rejection in the previous action is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 remain rejected under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), and Krantz (US2004/0247608, published 12/09/2004).
Applicant’s Arguments over both 103 Rejections:  The Examiner maintained the rejection of claims 46, 47, 56-60, 63, 65, 66, 69, 72, 73, 76, 77 and 80-87 under 35 U.S.C. 103 as allegedly being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), and Krantz (US2004/0247608, published 12/09/2004).

The Examiner also newly rejected claims 46, 47, 56-60, 63, 65, 66, 69, 72, 73, 76, 77, and 80-88 under 35 U.S.C. 103 as allegedly being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980, previously cited), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), Krantz (US2004/0247608, published 12/09/2004, previously cited), and Olbrich (EP2500035, published 09/19/2012).
Both rejections will be addressed together below, as the new rejection was made solely to teach KLH SEQ ID NO. 2 (Olbrich). Applicant maintain the arguments presented in the previous Applicant’s response for the reasons of record. A portion of the response, modified in response to the Examiner’s comments, is reproduced below.
In the rejection, the Examiner agreed that neither OBI Pharma nor Gilewski teach the claimed epitope ratio range of 750 to 3000. Applicant hereby further submits that none of the teachings of the other cited references alone or in combination teach or suggest said claim limitation.
The Examiner relies on Gilewski to teach an epitope ratio of 732:1 (see page 3271, column 2, paragraph 2) and states that one of ordinary skill in this art would have found it obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition, and they would have arrived at the values of this instant claim through routine optimization of a result effective variable. Put it another way, the Examiner reasoned repeatedly that “one of ordinary skill in this art recognizes that the amount of immunogen in an immunogenic composition is a result effective variable, with high levels causing stronger immune responses”, and therefore it would have been obvious to arrive at the claimed epitope ratio to increase the immune response. See Office Action mailed on 07/13/2018, at page 29, Office Action mailed on 04/11/2019, at page 22, and Office Action mailed on 07/27/2021, at page 9.
Applicant respectfully disagrees.
In E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d 996 (Fed. Cir. 2018), the court recognized the following ways to rebut the rejection of routine optimization: (1) if a process parameter may be patentable if it “produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art;” (2) if the prior art taught away from the claimed range; (3) if the parameter was not recognized as “result-effective;” and (4) if the prior art discloses “very broad ranges” which “may not invite routine optimization.”
First, with respect to Examiner’s argument that prior art recognizes the amount of Globo H in a Globo H-KLH composition is a result effective variable, i.e. with higher Globo H (Globo H-KLH) levels causing stronger immune responses, Applicant respectfully disagrees. It has been recognized in the prior art that carbohydrate antigens such as Globo H alone are generally nonimmunogenic owing at least partly to its T cell independence in immune recognition. Applicant hereby emphasizes that it is the carbohydrate antigen Globo H that has been shown to be nonimmunogenic. Conjugation of such antigens to KLH improves their immunogenicity, but KLH is a sizable protein containing a vast array of its own antigenic T cell epitopes as well as carbohydrate epitopes. Therefore, while the prior art taught that Globo H-KLH induces immune responses in humans, Applicant submits that the prior art does not recognize a positive relationship between amount of Globo H in a Globo H-KLH composition and its induced immune response(s). A skilled artisan would understand that Globo H-KLH immunization/vaccination involves a complex combination of biological events that, in contrast to the Examiner’s contention, could not be summarily characterized as one “variable” in the form of a simple graph of Globo H-KLH dose vs immune responses induced, that could be routinely manipulated. Put in another way, in contrast to the Examiner’s contention that since Globo-H-KLH is immunogenic in the prior art, it is a result effective variable (see Continuation Sheet of the Advisory Action mailed 12/15/2021) is clearly unfounded.
This point is illustrated by Gilewski’s own teachings. Gilewski taught that in prostate cancer patients vaccinated with a Globo H-KLH conjugate plus QS-21, the immune response did not appear dose related among the three higher doses of Globo H, including 10 ug, 30 ug, and 100 ug, although the 3 ug dose yielded lower antibody titers (page 3270, column 2, paragraph 1). Please note that having the lowest dose of Globo-H-KLH tested being less effective, in contrast to the Examiner contention (see Continuation Sheet of the Advisory Action mailed 12/15/2021), does not automatically equate to Globo-H-KLH being a results-effective variable. Gilewski cites Slovin (Slovin, S. F., Ragupathi, G., Adluri, S., Ungers, G., Terry, K., Kim, S., Spassova, M., Bornmann, W. G., Fazzari, M., Dantis, L., et al. (1999) Proc. Natl. Acad. Sci., USA 96, 5710-5715) for this teaching, who in fact showed no dose-response relationship at all among the IgM or IgG antibody titers induced by the four Globo H-KLH doses tested. To demonstrate this, Applicant has taken Slovin’s IgM titers (Figure 2, page 5712) or IgG titers (Figure 3, page 5713) induced by each of 3 ug, 10 ug, 30 ug and 100 ug dose levels at the time points (approximate weeks following vaccination) when each of these tested doses peaked in magnitude of antibody (Ab) titer response (i.e. produced the maximal achievable response). The median Ab titers of each time point (e.g. IgM titer level at ~7 weeks for 3, 10, 30 and 100 ug dose levels) are then compared and ranked from 1 (highest median IgM/IgG titer induced) to 4 (lowest median IgM/IgG titer induced). The results are summarized below in table format (please note that the table has been revised and updated for this Office Action response, but the revised version does not change any of Applicant’s previously made argument points):
As shown, none of the eight identified approximate time points showed a “4, 3, 2, 1” rank order (for antibody titers induced by Globo H-KLH at 3 ug, 10 ug, 30 ug and 100 ug dose levels, respectively) as would have been expected if the Globo H-KLH amounts/doses positively correlate with the immune responses produced. In other words, these results clearly show that the immune responses induced by Globo H-KLH at 3 ug is NOT consistently the lowest of the four tested doses and the 100 wg dose also does NOT consistently induce the highest immune responses. Furthermore, the Examiner’s contention that the lower doses take longer to arrive at maximal response appeared to be an attempt at selectively interpreting the data and is clearly incorrect, since (as shown also in the summary titer data above) the time it took the 100 ug dose (highest dose tested) to reach maximal IgM response was also longer (not shorter) than the lower doses, including 30 ug as well as 3 ug doses (9 weeks vs 3 weeks vs 7 weeks, respectively). These results in fact further support Applicant’s argument that increasing Globo H-KLH amounts/doses do not positively correlate with the immune responses produced, both in terms of the magnitude of the Ab titer response induced at any given time point, or the time it takes to arrive at maximal magnitude of antibody titer response. Put it another way, it is unpredictable whether increasing the Globo H will increase the magnitude of an Ab response, or shorten the time it takes to arrive at maximal Ab titer.
With respect to Examiner’s assertion that Gilewski “chose higher antigen/KLH ratios for their future studies” which “makes it even more clear to one of ordinary skill in this art that such higher epitope ratios are desirable” (See Office Action mailed on 02/22/2022, at page 21), Applicant submits that the Examiner is incorrectly reading the teachings of Gilewski, since Gilewski selected the crosslinked conjugation method simply because of its ability to generate greater yields of the Globo H/KLH conjugate, not due to the higher antigen/KLH ratios as the Examiner incorrectly states (see page 3275, column 2, paragraph 3).
With respect to Examiner’s asserted example to attempt to show that two different doses of Globo H-KLH could generate different levels of Globo H-specific immune responses (See Office Action mailed on 02/22/2022, at pages 21-22), Applicant respectfully submits that that is not the point of argument here. Globo H-KLH could be immunogenic; that has been established. However, Applicant’s arguments are, and have consistently been, directed to the question of whether it is recognized in prior art that increasing Globo H in a Globo H-KLH composition would predictively result in a higher anti-Globo H immune response. Put another way, is there a clear dose response relationship between amount of Globo H in a Globo H-KLH composition and the immune response generated? The Examiner attempted to establish this relationship by stating that Gilewski’s findings have established a Globo H-KLH:anti-Globo H Ab dose response curve (See Office Action mailed on 02/22/2022, at page 23, paragraph 1), Applicant submits that Gilewski has not established any such relationships. As also discussed above, having the lowest dose of Globo H-KLH being less effective and three higher doses collectively inducing a higher response, does not equate to a dose response relationship. If the Examiner were correct, then two data points would be sufficient to make a dose-response curve/relationship, which is clearly not the case.
With respect to the Examiner’s assertion that Slovin’s data support amount of immunogen as a result effective variable, that doses matter and higher doses would be expected to cause higher responses (See Office Action mailed on 02/22/2022, at page 23, paragraph 2). Applicant submits that Slovin in fact showed the exact opposite, that Globo H-KLH doses do not correlate with either the magnitude of the Ab titer response induced at any given time point, or the time it takes to arrive at maximal magnitude of antibody titer response (See above and also Slovin et al, Figures 2 and 3).
The Examiner also referred to Ragupathi’s teachings that too much or too little hapten led to a lower antibody response (See Ragupathi et al, page 220, Column 1, Paragraph, penultimate). Applicant submits that said teaching directly contradicts Examiner’s own repeated assertion that “one of ordinary skill in this art recognizes that the amount of immunogen in an immunogenic composition is a result effective variable, with high levels causing stronger immune responses”. (See Office Action mailed on 07/13/2018, at page 29, Office Action mailed on 04/11/2019, at page 22, and Office Action mailed on 07/27/2021, at page 9). Applicant also submits that the carbohydrate antigen of Ragupathi’s teachings is STn (NeuAca2—6GalNAca-O-Ser/Thr), which is a two-carbons glycan. However, the carbohydrate antigen of the instant disclosure is Globo H (Fucal—2 GalB1—3 GalNAcB1—3 Galal—4 GalB1—4 Glc), which 1s a six-carbons glycan. A person having ordinary skill in the art would clearly recognize that STn and Globo H are structurally very distinct and therefore they would be expected to induce very different immune responses. Finally, specifically with respect to Globo H, Applicant submits that the prior art is silent as to what is too much and too little, or even for argument’s sake, what is the middle value?
These deficiencies in the prior art also further lend support to refuting the pattern that more Globo H in a Globo H-KLH composition will result in more anti-Globo H immune responses.
Taken together, Applicant submits that the Examiner has not established, using the cited prior art reference(s), that the amount of Globo H in Globo H-KLH was recognized as a result- effective variable to increase anti-Globo H-KLH immune responses. Importantly, it is simply unknown at the time of filing of this application, whether adding more of Globo H-KLH would increase anti-Globo H-KLH immune responses.
With regards to Examiner’s argument that it would have been obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition, Applicant disagrees. First, as discussed above, the cited references do not evidence that one of ordinary skill in this art recognizes the amount of Globo H in Globo H-KLH is a result effective variable that could be routinely manipulated to increase anti-Globo H-KLH immune responses. Therefore, a skilled artisan would not be motivated to increase the epitope ratio from Gilewski’s 732:1 to the claimed higher range of 750 to 3000, since the artisan would not consider that increasing said epitope ratio would increase anti-Globo H-KLH immune responses with a reasonable expectation of success.
Second, Applicant notes that in Slovin, it was taught that “[t]he 30-l1g dose appeared to be optimal and has been selected for use in future trials” (page 5713, column 2, final paragraph). Therefore, the fact that Slovin did not pick the highest Globo H dose (100 ug) which would have contained the highest antigen amount, but rather opted to select a lower (30 ug) Globo H dose, clearly argues against the Examiner’s logic of obviousness to increase Globo H’s immunogenicity by increasing the epitope ratio (Globo H amount).
In the rejection, the Examiner stated that Gilewski teaches that higher antigen/KLH ratios are preferred (See Office Action mailed on 07/27/2021, at page 8, last paragraph). Applicant finds no such teaching in Gilewski and respectfully requests that the Examiner provides evidence for said statement. In fact, Gilewski finds no significant differences in immunologic responses between the direct conjugation method (group/formulation 1) that produced lower Globo H/KLH epitope ratio (373:1) compared with the crosslinked conjugation method (groups/formulations 2 and 3) that produced higher Globo H/KLH epitope ratio (732:1) (see page 3271, column 1, paragraph 3, and column 2, paragraph 2; and page 3275, column 1, last paragraph): “no significant differences were observed in antibody titers by ELISA assays, flow cytometric analysis, CDC, or ADCC between the three formulations of globo H vaccine in this trial” and selected the crosslinked conjugation method simply because of its ability to generate greater yields of the Globo H/KLH conjugate (see page 3275, column 2, paragraph 3). Immediately following, Gilewski taught further augmenting the titer and duration of the antibody response (increasing immunogenicity) through “various vaccination schedules, use of a second carrier protein and additional immune adjuvants” (see page 3275, column 2, paragraph 3). Gilewski was silent with regards to any mentioning of further increasing Globo H/KLH epitope ratios. These teachings not only strongly suggested that Gilewski believed further increasing Globo H amounts would not further increase immunogenicity or vaccine effectiveness, but also that there is a lack of motivation to further increase Globo H amounts (through further increasing epitope ratio or otherwise). Therefore, clearly it would not have been obvious for one of ordinary skill in the art, having learned of the teachings of Gilewski (and Slovin) to further increase the Globo H/KLH ratio from 732 to 750 or more. Applicant hereby further submits that none of the teachings of the other cited references alone or in combination remedies this deficiency.
The Examiner argues that Gilewski did not teach testing of epitope ratio, since the same amount of Globo H regardless of ratio was used in the three formulations (See Office Action mailed on 02/22/2022, at page 24, paragraph 3; See also the Advisory Action mailed on 02/22/2022, continuation sheet). Therefore, the Examiner asserts that Applicant’s above mentioned submission that no immunogenicity difference was present between the two ratios does not have support. In response, Applicant submits Ragupathi also teaches using the same amount of carbohydrate antigen (3 ug) regardless of epitope ratio (See Ragupathi et al, page 219, column 1, paragraph 2: Immunization of mice). Ragupathi in fact also did not teach testing of/comparing between epitope ratios and as such one of ordinary skill in the art having learned of Ragupathi’s teachings would not be motivated to increase the Globo H epitope ratio. Furthermore, the immunogen (STn) Ragupathi used was TOTALLY different from Applicant’s Globo H. As such, the teachings of Ragupathi do not remedy the above mentioned deficiency in teaching.
In light of the foregoing, Applicant contends that the Examiner’s argument that “one of ordinary skill in this art would not only have found it obvious to increase the epitope ratio as in instant claims to at least 750 or more in order to increase immunogenicity of the composition, but they would have arrived at the values of this instant claim through routine optimization of a result effective variable”, is improper. Without Gilewski and Ragupathi supporting a high epitope ratio, the obviousness rejection cannot stand since this deficiency in teaching is not remedied by teachings of any of the other cited teachings either alone or in combination.
Applicant would also like to maintain the arguments presented in the previous Applicant’s response for the reasons of record.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive. 
With respect to all the previous arguments made by Applicant, these have already been addressed on record.  See the previous actions.
Applicant asserts that the epitope ratio of 3000 is not taught by any art cited.  This is not correct in view of the teachings of Ragupathi previously discussed.  The epitope ratio of 750 will be arrived at by routine optimization for the reasons of record.
Applicant’s arguments over the nonimmunogenicity of Globo-H were previously addressed as were the arguments over epitope ratio being a result-effective variable.  These therefore need not be readdressed here.  The prior art teaches it as a result-effective variable and Applicant’s argument of Globo-H nonimmunogenicity is not logical since it is a conjugate in the instant claims.  Applicant confesses above that KLH renders it immunogenic and so they render their own argument moot.
All of Applicant’s arguments over epitope ratio being a result effective variable, including those with Gilewski’s data and citations have already been addressed.  See the previous actions.
With respect to Applicant’s continued reanalysis of Slovin’s data, it does not change what is taught by the other art of record cited which establishes the result-effective variable nature of the epitope ratio.  Furthermore, it is not shocking that a lower dose may be better than a higher dose, as was established previously with discussion to the work of Ragupathi.  This still support dose/epitope ratio as result effective for the reasons of record.  Ragupathi even teaches the fact that sometimes dose optimization leads one to a middle value rather than a highest value.  They state that too much or too little hapten led to a lower antibody response (Pg. 220, Column 1, Paragraph, penultimate) as previously stated.  
Applicant then argues the examiner is misrepresenting Gilewski’s choice of higher epitope ratio at page 3275.  The examiner agrees Gilewski could be interrepted there to discuss only conjugate yield.  This however does not change their other teachings and the additional teachings of the prior art such that it is clear to one of ordinary skill in this art that epitope ratio is a result effective variable.
  Applicant still fixates on having a dose response curve, perfectly increasing as ratio goes higher and higher.  However, all of their arguments and the previous ones by the examiner have shown that different epitope ratios have different effects and so this only supports the art cited by the examiner as establishing epitope ratio here as a result effective variable.  As stated previously, Applicant’s demands on the prior art’s data are not required here. 
Applicant then points to Figure 2 of Slovin to support their illogical claims of the epitope ratio or amount of Globo-H not mattering in vaccination.  However, Figure 2 shows the highest antibody (IgM) responses are from 10, 30, and 100ug doses with 10ug taking longer to be produced.  This is consistent with the examiner’s arguments and the teachings of Ragupathi previously discussed and so these do not obviate this rejection.  Doses of 30 and 10ug are best in IgG production as shown in Figure 3 of Slovin cited above.  The dose of 30 is better than 10.  Again, this fits the teachings of Ragupathi that a middle dose can be best and taken all together, clearly dose matter and so epitope ratio matters in immune responses and so it is a result effective variable.
With respect to the Applicant’s arguments over STn versus Globo-H, these are of no moment.  It is clearly established on record that the immune system may prefer a middle amount.  The fact that this is established with STn and not Globo-H does not change this fact of immunology.  Also, the examiner maintains his position that higher epitope ratios are better in general.  This is taught by the art of record as previously discussed.  However, if in optimization of this ratio one finds a middle value is best, this is not shocking in view of Ragupathi as discussed.  Applicant is essentially arguing with only effective amounts in the data of the art they cite.  They fail to acknowledge any ineffective amounts.  Thus, the examiner maintains that his argument is logical to one of ordinary skill in this art and thus it stands.
Applicant then continues to argue that one of skill in this art would not have been motivated to increase the epitope ratio of Gilewski.  This argument has been addressed.  See the previous actions.
Slovin’s picking of a middle dose does not obviate this rejection for the reasons of record.  Again, Applicant only looks at effective doses and ignores the totality of teaching of the cited art and the references Applicant themselves cite for the reasons of record.
Applicant’s arguments over Gilewski’s selection of higher ratios were already addressed.  See above. Even with a different interpretation of Gilewski’s preferred yield, this does not change the other teachings of record and the logic understood by one of ordinary skill in this art with respect to amount of immunogen/epitope ratio as a result effective variable. Applicant’s arguments over the formulations of Gilewski were addressed in the previous actions.
Applicant interprets Gileski’s alleged silence on epitope ratio optimization as indicating there is no motivation to do this.  However, there is not teaching away in Gilewski for optimizing epitope ratio as they do not say it cannot be done and other art cited supports its optimization.  See the previous actions.  Also, Applicant is reminded that one cannot obviate this 103 based on multiple references by attacking only Gilewski.
Applicant then argues Ragupathi did not vary epitope ratio.  This is false as 3 ug carbohydrate stated by Applicant above is followed by statement that the quantity of KLH varied depending on epitope density.  Thus, Applicant simply mischaracterizes Ragupathi.  
Taken all together, both 103 rejections must stand for the reasons of record.  All claim amendments presented in the latest response were already addressed on record.  This applies to both 103s.

Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 remain rejected under 35 U.S.C. 103 as being unpatentable over OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980, previously cited), Danishefsky (US6544952, published 04/08/2003, previously cited), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), Krantz (US2004/0247608, published 12/09/2004, previously cited), and Olbrich (EP2500035, published 09/19/2012).
Applicant’s Arguments:  See above.
Examiner’s Response to Traversal:  This rejection stands for the reasons supra.

Claim Rejections - 35 USC § 112
Claims 72-73 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.  
Applicant’s Arguments:  The Examiner also newly rejected claims 72 and 73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Specifically, the Examiner rejected the claims allegedly on the ground that these claims recite effective amounts of the pharmaceutical composition comprising the conjugate, which read on the amount of adjuvant and conjugate together. But in the original disclosure, the amounts of these claims are used to describe the amount of conjugate only and therefore the original disclosure does not teach the recited claim limitations.
In response, Applicant respectfully disagrees. Applicant refer the Examiner to paragraph [0196] of the original disclosure, where support is provided for “a therapeutically amount of a therapeutic composition (i.e., an effective dosage)” which may range from 0.001 to 250 micrograms per kilogram, or from 0.6 to about 4 (thereby reading on 4.5) micrograms per kilogram. As stated throughout the disclosure, for example paragraph [053], “a therapeutically effective amount of the therapeutic composition” comprises “Globo H and KLH”. See also paragraph [0122].
In view of the above, Applicant respectfully requests withdrawal of the cited 112(a) rejections.
Examiner’s Response to Traversal:  Paragraph 0122 does not discuss effective amounts of conjugate.  Paragraph 0053 has no definition has implied by Applicant.  Paragraph 0196 discusses conjugate amounts, not composition amounts.  The same can be said for 0195.  Thus, Applicant fails to support the claim language and this rejection stands.

Double Patenting
Claims 46-47, 56-60, 63, 65-66, 69, 72-73, 76-77, and 80-88 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 17, 33-38, and 58-68 of copending Application No. 14/489182 in view of OBI Pharma, Inc. (NCT01516307 Clinical Trial Announcement, published 01/24/2012, previously cited), in view of Gilewski (Proceedings of the National Academy of Sciences, Vol. 98, No. 6, Pg. 3270-3275, 2001, previously cited), Chen (J. Pharm. Biomed. Anal., Vol. 48, No. 5, Pg. 1375-1380, 2008, previously cited), Greven (US4203975, published 05/20/1980), Danishefsky (US6544952, published 04/08/2003), Danishefsky (US2003/0153492, published 08/14/2003, previously cited), Ragupathi (Glycoconjugate Journal, Vol. 15, Pg. 217-221, 1998, previously cited), and Krantz (US2004/0247608, published 12/09/2004). 
Applicant’s Arguments:  Applicant requests the rejection be held in abeyance.  
Examiner’s Response to Traversal:  This rejection stands in abeyance.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642